IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

INTHEMATTEROFTHE                             )    No.79718-2-I
PERSONAL RESTRAINT OF:                       )
                                             )    DIVISION ONE
DAVID WAYNE ELMER,                           )
                                             )    UNPUBLISHED OPINION
                     Petitioner.



       PER CURIAM. In 2011, David Elmer pleaded guilty to five offenses in two

separate cause numbers, Snohomish County Superior Cause Nos. 10-1-01883-7

and 11-1-00143-6. With respect to his convictions for second degree identity theft

in both causes, the court imposed sentences of 57 months of confinement to be

followed by 12 months of community custody.

       In March 2019, Elmer filed this personal restraint petition alleging, among

other things, that the identity theft sentences exceed the 5-year statutory

maximum. See RCW 9.35.020(3); RCW 9A.20.021(1)(c). The State concedes

error. We accept the State’s concession and remand for the trial court to

reduce the relevant community custody terms so that Elmer’s total sentences

do not exceed the statutory maximum. RCW 9.94A.701(9) See State v. Boyd,

174 Wn.2d 470, 275 P.3d 321 (2012); see ~so State v. Winborne, 167 Wn.

App. 320, 329, 273 P.3d 454, review denied, 174          .   10 9 (2012).

                             Forthe court:

                                                     AAJ I
                                                    4’